DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 16 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments submitted 16 February 2022 with respect to Claims 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 11, 16-17, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demizu et al. US 2020/0079520.
Regarding Claims 1, 11, and 20, Demizu teaches a system and method comprising:
 a plurality of batteries (Battery 1 - Battery N, fig. 8) which supply power to a plurality of motors (Motor 1 - Motor N, fig. 8) in a vehicle (), 
wherein a first subset of the plurality of batteries (Battery 1, fig. 8) is configured to power at least a first subset of the plurality of motors (Motor 1, fig. 8) and 
a second subset of the plurality of batteries (Battery 2, fig. 8) is configured to power at least a second subset of the plurality of motors (Motor 2, fig. 8); 
one or more sensors (a processor connected to a non-transitory memory storing a sequence of executable instructions…continually monitors battery status, battery protection, etc. and is able to selectively disconnect batteries from associated bus bars to isolate the batteries from the bus bars, refer to [0051]) that are configured to monitor the first subset of the plurality of batteries and generate an indication associated with a bad battery (Battery 2, fig. 8) if any such bad battery is detected in the first subset of the plurality of batteries; and 
a battery configuration controller that is configured to: receive a configuration instruction associated with configuring the plurality of batteries to electrically isolate the bad battery (In case of a battery failure, the control logic will reconfigure all interconnections to isolate the failed component, refer to [0055]), 
wherein the configuration instruction is generated in response to receiving the the processor performs control operations to adaptively reconfigure the ring topology to isolate failed components from other components and/or to selectively interconnect non-failed components together (e.g., so that one or more non-failed battery can power a motor to compensate for a failed battery and/or so that one or more non-failed battery can power a different motor to compensate for a failed motor), refer to [0052]).
Regarding Claims 6 and 16, Demizu teaches all of the limitations of Claims 1 and 11 above and further teaches wherein the bad battery is electrically isolated such that the bad battery does not send current to another battery (refer to [0051]-[0055]).
Regarding Claims 7 and 17, Demizu teaches all of the limitations of Claims 1 and 11 above and further teaches wherein the bad battery is electrically isolated including by creating an open circuit around the bad battery (refer to [0051]-[0055]).
Regarding Claim 21, Demizu teaches all of the limitations of Claim 1 above and further teaches wherein the plurality of batteries is able to be configured in a plurality of configurations including an initial configuration in which the first subset of the plurality of batteries is in parallel with the second subset of the plurality of batteries (refer to claim 8 and [0054]).

Regarding Claim 22, Demizu teaches all of the limitations of Claim 1 above and further teaches wherein the re-configuration of the plurality of batteries is performed during flight (refer to [0051]-[0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-9, 12, 18-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Demizu et al. US 2020/0079520, in view of Kim et al. US 2010/0261043.
Regarding Claims 2 and 12, Demizu  teaches all of the limitations of Claims 1 and 11 above, however is silent wherein the one or more sensors includes a voltage sensor configured to detect a battery having a voltage lower than a threshold and generate the indication associated with a bad battery in response to detecting the battery having a voltage lower than the threshold.
Kim teaches wherein the one or more sensors includes a voltage sensor configured to detect a battery having a voltage lower than a threshold and generate the indication associated with a bad battery in response to detecting the battery having a voltage lower than the threshold (refer to [0029]).

Regarding Claims 8 and 18, Demizu teaches all of the limitations of Claims 1 and 11 above, however is silent wherein the battery configuration controller is further configured to: receive a configuration instruction generated in anticipation of charging the plurality of batteries; and in response to receiving the configuration instruction generated in anticipation of charging the plurality of batteries, the battery configuration controller configures the plurality of batteries to be in a configuration where at least some of the plurality of batteries are connected together in series.
Kim teaches wherein the battery configuration controller is further configured to: receive a configuration instruction generated in anticipation of charging the plurality of batteries; and in response to receiving the configuration instruction generated in anticipation of charging the plurality of batteries, the battery configuration controller configures the plurality of batteries to be in a configuration where at least some of the plurality of batteries are connected together in series (refer to [0061]-[0062]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Kim with the system of Demizu in order to provide continually provide the required power as needed.

Regarding Claims 9 and 19, the combination of Demizu and Kim teaches all of the limitations of Claims 8 and 18 above and further teaches wherein the configuration instruction generated in anticipation of charging the plurality of batteries is based at least in part on a flight mode associated with charging (refer to [0061]-[0062] of Kim).
Regarding Claim 23, Demizu teaches all of the limitations of Claim 1 above including wherein Application Serial No. 16/904,335 Attorney Docket No. KI'1P063C16the first subset of the plurality of batteries includes at least one battery having a plurality of cells (refer to [0041]), however is silent regarding one or more sensors includes a sensor provided at least one of: adjacent to a case of the at least one battery or between at least two layers of the plurality of cells.
Kim teaches one or more sensors includes a sensor provided at least one of: adjacent to a case of the at least one battery or between at least two layers of the plurality of cells  (refer to [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the method as taught by Kim with the system of Demizu in order to provide improved monitoring of the batteries health status.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Demizu et al. US 2020/0079520, in view of Kim et al. US 2010/0261043, in view of Capati et al. US 2019/0081364.
Regarding Claims 3-5 and 13-15, the combination of Demizu and Kim teaches all of the limitations of Claims 1 and 11 above however is silent wherein the one or more 
Capati teaches wherein the one or more sensors includes a temperature sensor (thermistor 315, fig. 3 with sensor patch 420, fig. 4 and refer to [0049]) configured to detect a temperature above a threshold and generate the indication associated with a bad battery in response to detecting a battery having a temperature higher than the threshold (refer to [0049]), wherein the temperature sensor is external and adjacent to at least one of a battery case or battery container (fig. 3), wherein the temperature sensor is internal and provided between layers of battery cells (refer to [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the temperature monitoring as taught by Capati with the system of the combination of Demizu and Kim in order to provide improved monitoring of the batteries health status.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BRIAN K BAXTER/Examiner, Art Unit 2836
14 March 2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836